NOTICE OF ALLOWANCE
Status of Application
The amendments, response and terminal disclaimed filed 16 December 2021 are acknowledged.  Claims 7-8 are cancelled, thus, claims 1-6 and 9-17 are pending and subject to examination on the merits.
Withdrawal of previous rejections: (a) the rejection under 35 U.S.C. 112(a) written description is withdrawn in view of Applicant’s remarks (See pp. 5-7); (b) the rejection of claims 7-8 under statutory double patenting is withdrawn in view of the cancelation of said claims; and (c) the rejection of claims 1-17 under obvious type double patenting is withdrawn in view of the terminal disclaimer (See below).

Terminal Disclaimer
The terminal disclaimer filed on 16 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patents 10,435,718 & 10,865,427 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a process for preparation of a sugar product from lignocellulosic material, comprising: a)    optionally, pretreatment of the lignocellulosic material; b)    optionally, washing of the optionally pretreated lignocellulosic material; c)    fed-batch addition of the optionally washed and/or optionally pretreated lignocellulosic material to a first claims 1-6 and 9-17 are allowed.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        14 January 2022